Citation Nr: 1644571	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1942 to November 1945.  He died on July [redacted], 2013, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah denying the appellant service connection for the cause of the Veteran's death.

This claim was remanded for additional development in February 2016, and has now been returned to the Board for further adjudication.  In its February 2016 decision the Board notes that there were several matters raised by the record that had yet to be adjudicated by the RO, including: (1) substitution of the appellant for the Veteran; and (2) accrued benefits for (a) tinnitus, (b) bilateral hearing loss, (c) broken nose/sinus breathing disorder, (d) depression, (e) PTSD, (f) left hip disorder, (g) dental, (h) prostate disorder, and (i) aid and attendance.  As the Board does not have jurisdiction over matters that have not been adjudicated by the RO in the first instance, consistent with 38 C.F.R. § 19.9(b) (6), the Board referred those matters to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted above at the time of the last Board remand decision the issue of substitution of the appellant for the Veteran, and accrued benefits for  PTSD were among the issues referred to the AOJ for appropriate action.  In this matter, the deceased Veteran was service-connected for "psychoneurosis anxiety state in 1947.  The appellant has submitted evidence regarding the link between mental health disorders and predisposition to coronary artery disease.  A review of the claims file reveals that the issues of substitution of the appellant for the Veteran and the appellant's pending accrued benefits claims are still under consideration by the RO, which issued a deferred rating decision in April 2016.  Prior to this, the RO had sent the appellant several notices, among them a development letter complying with the remand directives contained in the March 2016 Board decision, as well as a request for a copy of the appellant's and Veteran's marriage certificate.   This marriage certificate is not currently contained in the claims file that is relevant to the present claim on appeal.  These notices were returned as undeliverable, and it does not appear that there have been any attempts to update the appellant's contact information.  Accordingly, as the Board finds that the present matter on appeal is inextricably intertwined with the matter of entitlement to substitute for the Veteran and accrued benefits for PTSD, and that the appellant has not had sufficient opportunity to submit relevant medical records or authorize release of such records to VA, the Board finds that a second remand is necessary in this case.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Additionally, the Board notes that in compliance with the March 2016 Board remand decision, a VA etiology opinion was provided in July 2016.  However, the appellant's representative has recently submitted a medical journal article that reviews clinical and epidemiologic studies indicating that a person with PTSD may have an increased risk of coronary artery disease and stroke, in addition to other evidence.  This new evidence was submitted in August 2016.  Accordingly, on remand, the AOJ should obtain a supplemental opinion from an appropriate VA physician reviewing this new evidence as well as the July 2016 VA examination report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After adjudicating the substitution and accrued benefits claims referred to in the April 2016 deferred rating decision and making efforts to update the appellant's contact information (to include contacting her accredited agent for such information), provide the appellant with a release form for any outstanding private medical records pertinent to her service connection for cause of death claim.  If she returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, provide the Veteran's claims file to the July 2016 VA physician (or a similarly qualified physician in the event that the July 2016 examiner is unavailable to provide the opinion) so that a supplemental opinion may be provided.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected psychoneurosis caused, or contributed substantially or materially to any of the disease processes that caused his death (i.e., a myocardial infarction, coronary artery disease).  In providing this opinion the examiner should specifically comment on the relationship, if any, from a medical standpoint between psychoneurosis, PTSD, or any other mental health diagnoses and the Veteran's coronary artery disease.

b. In providing this opinion, the opinion provider should comment on the articles and treatises submitted in November 2013 and August 2016, as well as any other medical articles or treatises currently contained in the claims file.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After completing any other development deemed necessary, readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




